Citation Nr: 0925756	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-16 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 5, 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).


FINDINGS OF FACT

1.  Bilateral hearing loss was not present during service, 
was not manifest within a year after separation from service, 
and current hearing loss did not develop as a result of any 
incident during service, including exposure to noise. 

2.  Tinnitus was not present during service, or was not 
manifest within a year after separation from service, and 
currently claimed tinnitus did not develop as a result of any 
incident during service, including exposure to noise.  


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  Tinnitus was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in the October 2004 and 
February 2005 letters, which were provided before the 
adjudication of the Veteran's claim.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's service treatment, VA and private treatment records 
have been obtained.  Further, the Veteran's request for a 
hearing related to his claims has been honored.  The Veteran 
was also afforded a VA medical examination, and an 
appropriate medical opinion was provided.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim, and no further assistance to the Veteran 
to develop evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as an 
organic disorder of the nervous system, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in-service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 C.F.R. § 3.303; see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The Veteran maintains that he is entitled to service 
connection for bilateral hearing loss and tinnitus, based on 
his in service noise exposure.  Specifically, the Veteran 
maintains that while in service he operated various artillery 
weapons and came under enemy attack, without hearing 
protection.  These in service noise exposures form the basis 
of the Veteran's service connection claims.  

At his January 1964 induction examination the Veteran 
demonstrated hearing loss in his left and right ear for VA 
purposes.  (The auditory threshold at 4000 hertz was 40 
decibels or higher in each ear, which VA considers impaired 
hearing.  38 C.F.R. § 3.385.)  However, the Veteran denied 
any ear troubles on a concurrent Report of Medical History.  
The Veteran's January 1966 separation examination notes 
hearing within normal limits, including at high frequencies 
and the Veteran continued to deny any history of ear trouble.  
Additionally, the Veteran's service treatment records contain 
no documentation of any treatment, or complaints, related to 
his ears, hearing loss, or tinnitus.  

A December 1980 private hospital examination is the first 
post service documentation of record indicating the Veteran 
experienced tinnitus and hearing loss.  During this initial 
assessment, the Veteran reported "work[ing] in a machine 
shop with heavy noise exposure ...[and at this] time he noticed 
[the] gradual onset of loss of hearing on the right [ear]."  
The Veteran also complained of a six month history of 
"roaring" tinnitus in his right ear, which the treating 
physician attributed to a Eustachian tub obstruction.  As the 
Veteran was found to have right ear hearing loss with no 
evident pathology, the Veteran was admitted to the hospital.  
The January 1981 private hospital discharge report associated 
with this admission indicated the Veteran had "a virtually 
complete loss" of hearing in the right ear, and a normal CT 
scan, except for some calcification in the suprasellar 
region.  There is no indication from these private treatment 
records that there were any hearing difficulties associated 
with the Veteran's left ear.  Additionally, at no time is the 
Veteran's hearing loss or tinnitus related to his military 
service or any incident therein.  

An August 1981 private treatment record further documents the 
Veteran's complaints of hearing loss.  At this time, the 
private treating physician diagnosed moderately severe 
sensorineural hearing loss in the right ear and mild high 
frequency hearing loss in the left ear.  As it related to the 
Veteran's right ear hearing loss the private physician 
indicated that this hearing loss was secondary to Meniere's 
syndrome.  

In an effort to assist the Veteran support his claims, he was 
provided a July 2005 VA audiological examination.  At this 
time, the examiner noted the Veteran's history of military 
noise exposure and his post service occupational noise 
exposure around heavy equipment and machinery.  Based on his 
review of the Veteran's private treatment records, the 
examiner indicated the Veteran had a past diagnosis of 
Meniere's disease.  The examiner also noted the Veteran's 
apparent high frequency hearing loss at the time of his 
admission to the military, but also noted normal hearing at 
separation.  

An audiological evaluation also performed at this time, 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
20
20
70
75
85

Speech audiometry revealed speech recognition ability of 0% 
percent in the right ear and of 92% in the left ear.

Based on this information, the examiner opined that the 
Veteran's right ear hearing loss and bilateral tinnitus was 
most likely a symptom of Meniere's Disease.  As it related to 
the Veteran's left ear hearing loss, the examiner opined the 
Veteran's "extensive noise exposure following his military 
service time...is most likely the contributing factor to the 
development of hearing loss."  Essentially, the examiner 
indicates neither the Veteran's hearing loss nor tinnitus 
were likely related to his military service.  

Thereafter, the Veteran submitted an October 2006 statement 
from an individual who knew the Veteran for 30 years and was 
the supervisor at the machine shop  where they worked.  In 
this statement, he indicates that the "noise level [in the 
machine shop] was no louder than standing beside a city 
street...[and] was definitely not comparable to a gun being 
fired."  

In analyzing the foregoing evidence, the Board has considered 
the Veteran's statements, and those submitted on his behalf, 
that imply the belief that the Veteran's hearing loss and 
tinnitus are related to service; however, the Veteran, and 
those who submitted statements on his behalf, are not 
competent to offer a medical diagnosis or to assert medical 
causation of his disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  As such, these opinions alone are 
insufficient to provide the requisite nexus between the 
Veteran's in service noise exposure and his current hearing 
loss and tinnitus claims.

Further, the Board finds that the fourteen year gap between 
the Veteran's separation from service and his first 
documented complaints of hearing loss and tinnitus weigh 
against his claim (1966-1980).  See Maxon v. West, 12 Vet. 
App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, these records of treatment indicate the Veteran 
first began to notice hearing loss and tinnitus after working 
in a machine shop, not while in military service.

The Board finds that the VA medical opinion, which weighs 
against the claims, has higher probative value than the lay 
statements submitted by the Veteran in support of the claim 
and the other medical evidence of record.  In this regard, 
the Board notes that the VA opinion accepts the Veteran's 
account of in service noise exposure and is consistent with 
the Veteran's service record and post-service medical 
treatment records.  Moreover, the VA opinion is more 
consistent with the lack of complaints for hearing loss or 
tinnitus for many years after service and accounts for the 
Veteran's extensive occupational noise exposure following 
service (which the Veteran confirmed to a December 1980 
treating physician).  An adequate medical basis for the 
ultimate conclusion is also provided by the VA examiner.  
Moreover, there is no competent evidence of record linking 
the Veteran's hearing loss or tinnitus to military service.  
Accordingly, the Board finds the VA opinion against the 
Veteran's claim as highly probative.    

Based on the evidence of record, the Board finds that the 
preponderance of the evidence shows that chronic hearing loss 
and tinnitus were not present during service, were not 
manifest within a year after separation from service, and are 
not attributable to any event or injury during service.  
Accordingly, the Board concludes that hearing loss and 
tinnitus were not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


